DETAILED ACTION
1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 11/23/2021. 

Allowable Subject Matter
2. 	Claims 21 – 37 are allowed. 
3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Slade (US PG Pub 2012/0090557 A1).
Claim 21:
A scent dispersal system for dispensing an airborne powder, comprising: 

a squeezable container,

and a powdered scent compound retained within the squeezable container, the powdered scent compound comprising: 

a powder having a synthetic scent compound absorbed therein,

and an adhesive compound,

wherein the synthetic scent compound comprises from about 1 to about 5 percent by weight of the powdered scent compound, 

wherein about 50 percent or more by weight of the synthetic scent compound comprises dioctyl adipate, about 10 percent to about 25 percent by weight of the synthetic scent compound comprises ethyl laurate; about 5 percent to about 10 percent by weight of the synthetic scent compound comprises one or both of benzyl benzoate and musk xylol, and about 1 percent to about 5 percent by weight of the synthetic scent compound comprises one or more of ethyl decanoate, p-cresol, p-cresyl phenylacetate, and phenyl acetic acid, and wherein

whereby squeezing of the squeezable container ejects the powdered scent compound from an opening portion of the squeezable container.

 

Slade teaches a scent dispersal system for dispensing powder and a method of dispersing scent wherein the system is comprised of dicalcium phosphate powder mixed with an excipient or adhesive thereby reading on a porous powder and adhesive ([0015], claim  9) wherein talc is disclosed as an excipient [0015], wherein the dicalcium phosphate has a scent [0004]. Slade teaches the dicalcium phosphate powder can be packaged in its anhydrous form in any suitable bottle, pressurized spray delivery container, pump spray container [0016], wherein a pump spray container and a pressurized spray delivery container contain a trigger to be squeezed. Slade teaches the dicalcium phosphate is present in an amount of at least 1% by weight of the powder [0015].
Slade does not teach or fairly suggest the claimed powdered scent compound, wherein the compound comprises, in particular, a synthetic scent comprising dioctyl adipate, ethyl laurate, one or both of benzyl benzoate and musk xylol, and one or more of ethyl decanoate, p-cresol, p-cresyl phenylacetate, and phenyl acetic acid.
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763